DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2021 has been entered.

Reasons for Allowance
Claims 1-30 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claimed invention discloses a user terminal receiving a retransmission grant with an uplink transmission parameter from a network side node. The uplink transmission parameter indicates a reduced uplink retransmission timeline. The user terminal transmits a retransmission in response to receiving the uplink retransmission grant according to the reduced uplink retransmission timeline based on comparing a first uplink transmission parameter with the uplink transmission parameter.
The claimed invention contains the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious at the time of instant invention was filed:
A method for wireless communication at a user equipment (UE), comprising: 
identifying a first uplink transmission parameter for an uplink communication to a base station, the first uplink transmission parameter associated with an amount of data to be transmitted in the uplink communication; 
receiving an uplink retransmission grant from the base station, the uplink retransmission grant indicating a second uplink transmission parameter associated with a reduced uplink retransmission timeline; and 
transmitting, responsive to receiving the uplink retransmission grant, a retransmission of the uplink communication to the base station according to the reduced uplink retransmission timeline based at least in part on comparing the first uplink transmission parameter with the second uplink transmission parameter indicated in the uplink retransmission grant.

Regarding claims 18, 29 and 30, the claims contain similar features as recited in claim 1, thus are allowed for the same reason as stated above.
Regarding claims 2-17 and 19-28, these claims depend from claims 1 and 18, respectively and thus are allowed for the same reason stated above for claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 9:00a~6:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached at 571-270-5630.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/HARRY H KIM/           Primary Examiner, Art Unit 2411